DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 8/11/2021, with respect to the rejection of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive with the exception of claims 7 and 10 (see 112(b) rejections below).  The 112(b) rejections of claims 1-6, 8 and 9 have been withdrawn.  New 112(b) rejections necessitated by the amendments of claims 2-4 are also set forth below.

Applicant’s arguments, see pages 13-14, filed 8/11/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive insofar as the amended claim language “one reception electrode” is construed to require one and only one reception electrode, whereas the disclosed embodiments of cited prior art US 2018/0136761 to Jiang (e.g., Fig. 4) require two reception electrodes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 2-4, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In each of claims 2-4, the newly introduced term “EA” is undefined, rendering the scope of the claims unclear.  Clarification is required.

	In claim 7, “the first transmission electrode” should be “a first transmission” electrode” and “the second transmission electrode” should be “a second transmission electrode”.  Clarification is required so that the scope of the claim is clear.  This rejection was presented in the prior Office action.

	In claim 10, “the first transmission electrode” should be “a first transmission” electrode” and “the second transmission electrode” should be “a second transmission electrode”.  Clarification is required so that the scope of the claim is clear.  This rejection was presented in the prior Office action.

Allowable Subject Matter
Claim 1 is allowed, with claims 5, 6, 8 and 9 also being allowed by virtue of their dependence from claim 1.


Claim 2-4, 7 and 10 would be allowable by virtue of their dependence from claim 1 if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863